    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 1 of 20 Pageid#: 3




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF NORTH CAROLINA

FIRST NATIONAL BANK OF                                    )
PENNSYLVANIA, successor by merger to                      )
Yadkin Bank AND BANK CAPITAL                              )
SERVICES, LLC d/b/a F.N.B. Equipment                      )
Finance                                                   )
                                                          )
                       Plaintiff,                         )
                                                              Civil Action No.: 1:20-cv-637
                                                          )
       v.                                                 )
                                                          )
INDEPENDENCE LUMBER, INC. and J.                          )
RANDALL ELLER,                                            )
                                                          )
                       Defendants.                        )

                                          COMPLAINT

       Plaintiffs FIRST NATIONAL BANK OF PENNSYLVANIA, successor-by-merger to

Yadkin Bank, and BANK CAPITAL SERVICES, LLC d/b/a F.N.B. Equipment Finance, by and

through its undersigned counsel, files this Complaint against the above-captioned Defendants,

and for its Complaint, respectfully alleges as follows:

                                       INTRODUCTION

       1.      This is a commercial breach of contract action relating to multiple loans made by

the Plaintiffs to the Defendants. The Loans are secured by substantially all of the Defendants'

business assets, comprised of real estate and personal property relating to Defendants' timber

harvesting and production company known as Independence Lumber (the "Company"). The

Company has property and operations in North Carolina and Virginia. Defaults have occurred

under the Defendants' loan documents with the Plaintiffs, and over $17 million is due and owing

and has not been repaid.

       2.      As set forth more fully in Plaintiffs' Emergency Motion for Consensual

Appointment of a Receiver filed herewith, Plaintiffs and Defendants agree that a receiver should




       Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 1 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 2 of 20 Pageid#: 4




also be appointed on a contractual and equitable basis. Oversight from an independent receiver

is needed to preserve and protect Plaintiffs' collateral and to continue to operate the company as a

going concern.

                           PARTIES, JURISDICTION AND VENUE

        3.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 in that the matter in controversy exceeds the sum or value of $75,000.00 exclusive of

interest and costs and is between citizens of different states.

        4.       Plaintiff First National Bank of Pennsylvania, successor-by-merger to Yadkin

Bank1 ("FNB" or "Lender"), is a national banking association organized and existing under the

laws of the United States of America with its main office located at One North Shore Center, 12

Federal Street, Pittsburgh, Pennsylvania. Therefore, Plaintiff is a citizen of the Commonwealth

of Pennsylvania for purposes of diversity jurisdiction.

        5.       Plaintiff Bank Capital Services LLC d/b/a F.N.B. Leasing ("Bank Capital",

together with FNB, "Plaintiffs") is a wholly owned subsidiary of FNB with its main office

located at One North Shore Center, 12 Federal Street, Pittsburgh, Pennsylvania. FNB is the sole

member of Bank Capital. As set forth above, FNB is a resident of Pennsylvania for purposes of

diversity jurisdiction.

        6.       Defendant Independence Lumber, Inc. ("Borrower") is a Virginia corporation

having with its principal place of business at 407 Lumber Lane, Independence, Virginia 24348.

Defendant also maintains a place of business at 350 Elkin Wildlife Road, Elkin, North Carolina

28621. Therefore, Defendant is a resident of the Commonwealth of Virginia or State of North




1
        On March 11, 2017, Yadkin Bank merged into FNB.


                                                   2



       Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 2 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 3 of 20 Pageid#: 5




Carolina for purposes of diversity jurisdiction, and is not a resident of the Commonwealth of

Pennsylvania.

        7.      Defendant J. Randall Eller ("Guarantor", together with Borrower, "Defendants")

is, upon information and belief, a resident of, and domiciled in, the State of North Carolina, and

is therefore is not a resident of the Commonwealth of Pennsylvania for purposes of diversity

jurisdiction.

        8.      Thus, at the time of filing this action there is complete diversity of citizenship

between Plaintiffs and Defendants.

        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

operate their business in this District, and property that is the subject matter of this Complaint is

situated in this District.

                                        BACKGROUND

                                            The Loans

                                      The Credit Agreement

        10.     Defendants are indebted to the Plaintiffs in connection with multiple loan

facilities which are secured by all or substantially all of the Borrower's real and personal property

and certain real estate owned by the Guarantor.

        11.     On or about December 22, 2017, FNB and Borrower entered into that certain

Amended and Restated Revolving Credit, Timber Line of Credit, Term Loan and Security

Agreement ("Original Credit Agreement"), as amended by that certain First Amendment to

Amended and Restated Revolving Credit, Timber Line of Credit, Term Loan and Security

Agreement, dated as of December 26, 2018 ("First Amendment"), as further amended by that

Second Amendment to Amended and Restated Revolving Credit, Timber Line of Credit, Term

Loan and Security Agreement, dated as of May 2, 2019 ("Second Amendment"), as further

                                                  3



        Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 3 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 4 of 20 Pageid#: 6




amended by that Third Amendment to Amended and Restated Revolving Credit, Timber Line of

Credit, Term Loan and Security Agreement, dated as of July 18, 2019 ("Third Amendment"), as

further amended by that Fourth Amendment to Amended and Restated Revolving Credit, Timber

Line of Credit, Term Loan and Security Agreement, dated as of October 30, 2019 (the "Fourth

Amendment"), and as further amended by that certain Forbearance Agreement and Fifth

Amendment to Amended and Restated Revolving Credit, Timber Line of Credit, Term Loan and

Security Agreement dated as of January 28, 2020 (the "Forbearance and Fifth Amendment"

together with the Fourth Amendment, the Third Amendment, the Second Amendment, the First

Amendment, and the Original Credit Agreement, as amended from time to time, the "Credit

Agreement"). A true and correct copy of the Original Credit Agreement, without schedules, and

the First Amendment, Second Amendment, Third Amendment, and Fourth Amendment are

attached hereto as Exhibit A.

        12.      Under the terms and conditions of the Credit Agreement, FNB extended and

renewed certain existing loans2 made by Yadkin Bank to Borrower as follows: (a) a $10,000,000

revolving line of credit ("Revolving Loan"); (b) a $6,477,647.69 term loan (the "Term Loan"),

and (c) a $2,000,000 timber line of credit (the "Timber Line of Credit").

        13.      The Revolving Loan is further evidenced by that certain Amended and Restated

Revolving Credit Note in the principal amount of $10,000,000 dated as of May 2, 2019 executed

by Borrower in favor of FNB (as amended, the "Revolving Credit Note"). A true and correct

copy of the Revolving Credit Note is attached hereto as Exhibit B.




2
         As set forth more fully in the Credit Agreement, the Credit Agreement amended and restated, among other
things, certain loans from Yadkin Bank to Borrower pursuant to (i) that certain Loan Agreement by and between
Yadkin Bank, Defendants and others dated June 27, 2014, (ii) that certain Loan Agreement by and between Yadkin
Bank, Defendants, and others dated June 18, 2015. See Ex. A, p. 1.


                                                       4



        Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 4 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 5 of 20 Pageid#: 7




       14.    The Term Loan is further evidenced by that certain Amended and Restated Term

Note in the original principal amount of $6,477,647.69 dated as of December 22, 2017 executed

by Borrower in favor of FNB (as amended, the "Term Loan Note"). A true and correct copy of

the Term Loan Note is attached hereto as Exhibit C.

       15.    The Timber Line of Credit is further evidenced by that certain Amended and

Restated Timber Revolving Credit Note in the original principal amount of $2,000,000 dated as

of December 22, 2017 and executed by Borrower in favor of FNB (as amended, the "Timber

Line of Credit Note"). A true and correct copy of the Timber Line of Credit Note is attached

hereto as Exhibit D.

       16.    In connection with the Credit Agreement, Guarantor executed and delivered to

FNB that certain Amended and Restated Individual Guaranty Agreement dated as of December

22, 2017 pursuant to which Guarantor guaranteed all obligations of the Borrower under the

Credit Agreement (as amended, the "Credit Agreement Guaranty"). A true and correct copy of

the Credit Agreement Guaranty is attached hereto as Exhibit E.

       17.    In connection with the Credit Agreement, Borrower entered into certain interest

rate hedging agreements with FNB (collectively, and as amended, the "SWAP").

       18.    As security for Borrower's obligations under the Credit Agreement, Borrower

granted FNB a lien and security interest in the "Collateral", as defined more specifically in the

Credit Agreement, including, among other things, all of Borrower's receivables, equipment,

fixtures, intangibles, inventory, goods, personal property, investment property, intellectual

property, Mortgaged Property, contract rights, payment rights and the proceeds and products of

the foregoing (as defined more specifically in the Credit Agreement, the "Credit Agreement

Personal Property Collateral"). See Credit Agreement, Art. IV. FNB perfected its security



                                               5



       Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 5 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 6 of 20 Pageid#: 8




interest in the Collateral by filing a UCC-1 financing statement with the Virginia State

Corporation Commission, a true and correct copy of which is attached hereto as Exhibit F.

         19.      As further security for the Defendants' obligations under the Credit Agreement,

Defendants executed and delivered certain deeds of trust (collectively, and as amended, the

"Deeds of Trust") for the benefit of FNB, as successor to Yadkin Bank, conveying the

Borrower's real estate in Ashe and Surry Counties in North Carolina and in Washington and

Grayson Counties, Virginia (the "Real Estate Collateral") as security for Defendants' obligations

to FNB.

         20.      For each property, Defendants executed multiple Deeds of Trust for the benefit of

FNB, as successor to Yadkin. Certain3 of the Deeds of Trust, together with the corresponding

recording information, are set forth more fully below:

County/Parcel(s)                Date of           Recording Information
                                Instrument
Ashe County, NC                 7/21/2014         Book 451, Pg. 1827 (dated June 27, 2014),
Parcel #01365-071 and                             corrected at Book 452, Pg. 831, a true and
01361-132                                         correct copy of which is attached hereto as
                                                  Exhibit G.4
Ashe County, NC                 7/21/2014         Book 452, Pg. 935
Parcel #01365-071 and
01361-132
Ashe County, NC                 7/21/2014         Book 419, page 162 (dated May 25, 2011)
Parcel #01365-071 and                             Book 452, Pg. 883
01361-132
Ashe County, NC                 7/21/2014         Book 451, page 1879 (dated June 27, 2014),
Parcel #01365-071 and                             corrected at Book 452, page 883
01361-132
Surry County, NC                6/27/2014         Book 1486, Pg. 753
Parcel #496203447104
and #496203331925


3
         Other Deeds of Trust may exist that are not specifically identified here. All rights with respect thereto are
reserved.
4
         Due to the voluminous nature of the Deeds of Trust, Plaintiff is attaching one representative North Carolina
Deed of Trust and one representative Virginia Deed of Trust to its complaint. Copies of all Deeds of Trust are public
record and are incorporated herein by reference. Copies will be made available upon request.


                                                          6



        Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 6 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 7 of 20 Pageid#: 9




County/Parcel(s)          Date of        Recording Information
                          Instrument
Surry County, NC          6/27/2014      Book 1486, Pg. 803
Parcel #496203447104
and #496203331925
Surry County, NC          6/27/2014      Book 1486, Pg. 853
Parcel #496203447104
and #496203331925
Washington County, VA     6/27/2014      Inst. 140002922, a true and correct copy of
Parcel # 035-5-5                         which is attached hereto as Exhibit H.

Washington County, VA     6/27/2014      Inst. 140002923
Parcel # 035-5-5

Washington County, VA     6/27/2014      Inst. 140002924
Parcel # 035-5-5

Grayson County, VA        6/27/2020      Book 574, Pg. 340
Parcel # 71-A-88
Parcel # 76-A-47
Parcel # 73A4-A-5


Grayson County, VA        6/27/2014      Book 574, pg. 354
Parcel # 71-A-88
Parcel # 76-A-47
Parcel # 73A4-A-5

Grayson County, VA        6/27/2014      Book 574, Pg. 367
Parcel # 71-A-88
Parcel # 76-A-47
Parcel # 73A4-A-5



       21.     As further security for the Defendants' obligations to FNB, Defendants executed

and delivered that certain Absolute Assignment of Lease and Rents Agreement dated as of June

27, 2014 (collectively and as amended, the "ALR"), pursuant to which all rents, revenues, and

profits of the Real Estate Collateral (collectively, the "Rents") were absolutely assigned to FNB,

as successor to Yadkin Bank. A true and correct copy of the ALR is attached hereto as Exhibit I.

The ALR was recorded as follows:




                                                7



       Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 7 of 20
    Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 8 of 20 Pageid#: 10




County/Parcel(s)             Date of          Recording Information
                             Instrument
Ashe County, NC              6/27/2014        Book 451, page 1983.5

Surry County, NC             6/27/2014        Book 1486, Pg. 903

Washington County, VA        6/27/2014        Inst. 140002925


Grayson County, VA           6/27/2014        Book 574, Pg. 381



                                    The Business Loan Agreement

        22.     On or about October 7, 2016, Yadkin Bank extended a loan to Borrower in the

original principal amount of $204,000 (the "Business Loan").

        23.     The Business Loan is evidenced by that certain Business Loan Agreement dated

as of October 7, 2016 (as amended, the "Business Loan Agreement") and Promissory Note dated

as of October 7, 2016 executed by Borrower in favor of the FNB (as amended, the "Business

Loan Note"). A true and correct copy of the Business Loan Agreement is attached hereto as

Exhibit J. A true and correct copy of the Business Loan Note is attached hereto as Exhibit K.

        24.     Guarantor personally guaranteed Borrower's obligations under the Business Loan

Agreement and all other obligations of the Borrower to Yadkin Bank pursuant to that certain

Commercial Guaranty dated October 7, 2016 (as amended, the "Business Loan Guaranty"). A

true and correct copy of the Business Loan Guaranty is attached hereto as Exhibit L.

        25.     As security for repayment of the Business Loan, Borrower executed and delivered

to Yadkin Bank a Commercial Security Agreement dated October 6, 2016 (as amended, the



5
         Copies of all ALRs are public record and are incorporated herein by reference. Copies will be made
available upon request.




                                                    8



        Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 8 of 20
   Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 9 of 20 Pageid#: 11




"Business Loan Security Agreement"). A true and correct copy of the Business Loan Security

Agreement is attached hereto as Exhibit M.

        26.     Under the Business Loan Security Agreement, as security for repayment of the

Business Loan, Borrower granted Yadkin Bank a lien and security interest in certain equipment

described more fully in the Business Loan Security Agreement, including a BOLDESIGNS Dry

Kiln with 7 48" fans 10HP motors, 3 West Air Vent Systems, 840 Linear Feet of steel pipe with

aluminum fins for a total of 4552 square feet of fin area and walk through fan deck, together with

all accessories, attachments, replacements thereof, accounts relating thereto, and proceeds

thereof (collectively, and as described more fully in the Business Loan Security Agreement, the

"Business Loan Collateral").

                                 The Equipment Loan Obligations

        27.     On or about May 4, 2016, Bank Capital Services LLC, d/b/a F.N.B. Equipment

Finance and Borrower entered into that certain Commercial Transaction Loan and Security

Agreement (Account #5514-EF1) (as amended, the "First Equipment Loan Agreement")

pursuant to which Bank Capital agreed to finance Borrower's purchase of that certain 2017

Peerless 45' x 60' Open Top Walking Floor Trailer (S/N 1PLE04529HPA60288) (the "First

Trailer") in exchange for payments set forth more fully in the First Equipment Loan Agreement.

A true and correct copy of the First Equipment Loan Agreement is attached hereto as Exhibit N.

        28.     Under the First Equipment Loan Agreement, Bank Capital was granted a purchase

money security interest in the First Trailer. Bank Capital perfected its interest in the First Trailer

by having its name affixed to the title of the First Trailer.

        29.     Guarantor guaranteed Borrower's obligations under the First Equipment Loan

Agreement pursuant to an Equipment Finance Guaranty (as amended, the "First Equipment Loan



                                                   9



       Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 9 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 10 of 20 Pageid#: 12




Guaranty"). A true and correct copy of the First Equipment Loan Guaranty is attached hereto as

Exhibit O.

       30.      On or about July 1, 2016, Bank Capital and Defendant entered into that certain

Commercial Transaction Loan and Security Agreement (Account #5514-EF2) (as amended, the

"Second Equipment Loan Agreement" together with the First Equipment Loan Agreement, each

an "Equipment Loan Agreement" and collectively, the "Equipment Loan Agreements") pursuant

to which Bank Capital agreed to finance Borrower's purchase of that certain 2017 Peerless 45' x

96' Open Top Walking Floor Trailer (S/N 1PLE04527HPB60292 (the "Second Trailer", together

with the First Trailer, the "Equipment", together with the Business Loan Collateral, the Credit

Agreement Personal Property Collateral, the Real Estate, and the Rents, the "Mortgaged

Property") in exchange for payments set forth more fully in the Second Equipment Loan

Agreement. A true and correct copy of the Second Equipment Loan Agreement is attached

hereto as Exhibit P.

       31.      Under the Second Equipment Loan Agreement, Bank Capital was granted a

purchase money security interest in the Second Trailer. Bank Capital perfected its interest in the

Second Trailer by filing by having its name affixed to the title to the Second Trailer.

       32.      Guarantor guaranteed Borrower's obligations under the Second Equipment Loan

Agreement pursuant to an Equipment Finance Guaranty (as amended, the "Second Equipment

Loan Guaranty", together with the First Equipment Loan Guaranty, the "Equipment Loan

Guaranty"). A true and correct copy of the Second Equipment Loan Guaranty is attached hereto

as Exhibit Q.

       33.      Defendants' obligations under the Equipment Loans shall be referred to herein as

the "Equipment Loan Obligations", and together the Business Loan, the Timber Revolving



                                                 10



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 10 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 11 of 20 Pageid#: 13




Credit Loan, the Term Loan, the Line of Credit, and the Equipment Loan Obligations shall be

referred to herein as the "Loans".

       34.     The Credit Agreement, Business Loan Agreement, Equipment Loan Agreements,

the SWAP, and all other documents evidencing, governing or securing the Loans, shall be

referred to collectively as the “Loan Documents.”

       35.     Plaintiffs are the respective owners and holders of the Loan Documents.

                                          The Defaults

       36.     Numerous defaults have occurred and are continuing under the Loan Documents.

       37.     In September of 2019, FNB notified Borrower of certain Events of Default that

had occurred and were continuing under the Credit Agreement pursuant to a reservation of rights

letter, a true and correct copy of which is attached hereto as Exhibit R. Among other material

Events of Default, the Borrower was in a substantial overadvance position on the Line of Credit

in an amount of not less than $800,000.

       38.     As a result of those events described in the September 2019 reservation of rights

letter, Plaintiffs and Defendants entered into the Forbearance and Fifth Amendment to the Credit

Agreement, a copy of which is attached hereto as Exhibit S.

       39.     Under the Forbearance and Fifth Amendment, Plaintiffs agreed to forbear from

exercising rights and remedies as a result of the "Existing Defaults" (as defined therein) during

the Forbearance Period (as defined therein). In turn, Defendants were required, among other

things, to (a) deliver certain new deeds of trust and guaranties to Lender as security for

Borrower's obligations under the Loan Documents; and (b) cause FNB's liens on certain

Company vehicles and equipment be identified on certificates of title for those units. See, Ex. S,

§§ 3, 5.



                                               11



       Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 11 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 12 of 20 Pageid#: 14




       40.     Borrower failed to comply with these terms and conditions of the Forbearance and

Fifth Amendment and is in default thereunder. Moreover, the Forbearance Period expired by its

terms on June 30, 2020.

       41.     Plaintiffs notified Defendants of the expiration of the Forbearance Period and the

occurrence of the additional forbearance defaults by letter dated July 1, 2020, a true and correct

copy of which is attached hereto as Exhibit T.

       42.     As a result of the foregoing, cross-defaults have occurred and are continuing

under the SWAP, the Business Loan Agreement, and the Equipment Loan Agreements. By

filing of this Complaint, the balances of the Loans have now been accelerated.

       43.     As of July 6, 2020, the following principal amounts are due and owing under the

Loans, exclusive of default interest, fees, charges, recoverable expenses, contingent letter of

credit obligations, and associated SWAP termination expenses and costs:

                                                                  Prepayment
                            Principal     Interest Late Fees          Fee             Total
  Revolving Loan          $9,787,651.13   $6,070.78 $2,425.18              -         $9,796,147.09
  Term Loan               $5,577,974.44   $2,456.64     $0.00              -         $5,580,431.08
  Timber Line of
  Credit                  $1,939,672.12   $1,212.29   $2,525.34             -        $1,943,409.75
  Business Loan              $75,158.62    $348.10     $627.20              -           $76,133.92
  First Equipment
  Loan                      $12,792.64     $148.50     $819.84              -           $13,760.98
  Second Equipment
  Loan                      $14,779.34     $171.56    $1,383.48      $147.79           $16,482.17
                                                                      Total:       $17,426,364.99


       44.     Interest is accruing on the Loan at the default rates set forth in the respective Loan

Documents.

       45.     Under the Loan Documents, Plaintiff is entitled to recover its legal expenses

incurred in connection with exercising its rights and remedies under the Loan Documents.



                                                 12



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 12 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 13 of 20 Pageid#: 15




       46.       To the extent any of the Loans are subject to North Carolina law, Plaintiffs hereby

give Defendants notice, pursuant to N.C. Gen. Stat § 6-21.2, that Defendants may pay the entire

amount of the principal balance due on the Loans, plus accrued interest and fees, within five (5)

days from the date of service of this Complaint, and thereby avoid Defendants' obligation to pay

Plaintiffs’ attorneys’ fees and costs related to bringing this action. If Defendants do not pay the

full balance due to Plaintiffs pursuant to the Loans within five (5) days from the date of service

of this Complaint, Plaintiffs will enforce their respective rights to collect their attorneys’ fees

from Defendants in the maximum amount allowed by law.

       47.       As of the date hereof, the Loans remain unpaid.

                      FIRST CAUSE OF ACTION: MONEY JUDGMENT
                                           FNB v. Borrower
                                     (CREDIT AGREEMENT)


       48.       Plaintiff repeats and realleges all prior allegations.

       49.       The Credit Agreement and related Loan Documents are valid and enforceable.

       50.       Defendant is in breach of the Credit Agreement and related Loan Documents.

       51.       The balance under the Credit Agreement and related Loan Documents is due and

owing in full.

       52.       FNB is entitled to a money judgment against the Borrower in the amount due and

owing under the Credit Agreement as set forth above plus interest, default interest, recoverable

fees and costs, including attorneys’ fees, contingent letter of credit obligations, SWAP breakage,

and all other amounts due and owing under the Credit Agreement and related Loan Documents.

                    SECOND CAUSE OF ACTION: MONEY JUDGMENT
                                           FNB v. Borrower
                                (BUSINESS LOAN AGREEMENT)


       53.       Plaintiff repeats and realleges all prior allegations.

                                                   13



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 13 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 14 of 20 Pageid#: 16




       54.     The Business Loan Agreement and related Loan Documents are valid and

enforceable.

       55.     Defendant is in breach of the Business Loan Agreement and related Loan

Documents.

       56.     The balance under the Business Loan Agreement and related Loan Documents is

due and owing in full.

       57.     FNB is entitled to a money judgment against the Borrower in the amount due and

owing under the Business Loan Agreement and related Loan Documents as set forth above, plus

interest, default interest, recoverable fees and costs, including attorneys’ fees, and all other

amounts due and owing under the Business Loan Agreement and related Loan Documents.

                    THIRD CAUSE OF ACTION: MONEY JUDGMENT
                                    Bank Capital v. Borrower
                            (EQUIPMENT LOAN AGREEMENTS)


       58.     Plaintiff repeats and realleges all prior allegations.

       59.     The Equipment Loan Agreements and related Loan Documents are valid and

enforceable.

       60.     Defendant is in breach of the Equipment Loan Agreements and related Loan

Documents.

       61.     The balance under the Equipment Loan Agreements and related Loan Documents

is due and owing in full.

       62.     Bank Capital is entitled to a money judgment against the Borrower in the amount

due and owing under the Equipment Loan Agreements and related Loan Documents in the

amounts set forth above, plus interest, default interest, recoverable fees and costs, including




                                                 14



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 14 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 15 of 20 Pageid#: 17




attorneys’ fees, and all other amounts due and owing under the Equipment Loan Agreements and

related Loan Documents.

                  FOURTH CAUSE OF ACTION: MONEY JUDGMENT
                                        FNB v. Guarantor
                           (CREDIT AGREEMENT GUARANTY)


       63.     Plaintiff repeats and realleges all prior allegations.

       64.     The Credit Agreement Guaranty and related Loan Documents are valid and

enforceable.

       65.     Guarantor is in breach of the Credit Agreement Guaranty and related Loan

Documents.

       66.     The balance under the Credit Agreement Guaranty and related Loan Documents is

due and owing in full.

       67.     FNB is entitled to a money judgment against the Guarantor in the amount due and

owing under the Credit Agreement Guaranty and related Loan Documents in the amount set forth

above, plus interest, default interest, recoverable fees and costs, including attorneys’ fees,

contingent letter of credit obligations, SWAP breakage, and all other amounts due and owing

under the Credit Agreement Guaranty and related Loan Documents.

                    FIFTH CAUSE OF ACTION: MONEY JUDGMENT
                                        FNB v. Guarantor
                               (BUSINESS LOAN GUARANTY)


       68.     Plaintiff repeats and realleges all prior allegations.

       69.     The Business Loan Guaranty and related Loan Documents are valid and

enforceable.

       70.     Defendants are in breach of the Business Loan Guaranty and related Loan

Documents.

                                                 15



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 15 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 16 of 20 Pageid#: 18




       71.     The balance under the Business Loan Guaranty and related Loan Documents is

due and owing in full.

       72.     FNB is entitled to a money judgment against the Guarantor in the amount due and

owing under the Business Loan Guaranty and related Loan Documents in the amount set forth

above, plus interest, default interest, recoverable fees and costs, including attorneys’ fees, and all

other amounts due and owing under the Business Loan Guaranty and related Loan Documents.

                   SIXTTH CAUSE OF ACTION: MONEY JUDGMENT
                                   Bank Capital v. Guarantor
                              (EQUIPMENT LOAN GUARANTY)


       73.     Plaintiff repeats and realleges all prior allegations.

       74.     The Equipment Loan Guaranty and related Loan Documents are valid and

enforceable.

       75.     Defendants are in breach of the Equipment Loan Guaranty and related Loan

Documents.

       76.     The balance under the Equipment Loan Guaranty and related Loan Documents is

due and owing in full.

       77.     Bank Capital is entitled to a money judgment against the Guarantor in the amount

due and owing under the Equipment Loan Guaranty and related Loan Documents in the amount

set forth above, plus interest, default interest, recoverable fees and costs, including attorneys’

fees, and all other amounts due and owing under the Equipment Loan Guaranty and related Loan

Documents.

          SEVENTH CAUSE OF ACTION: APPOINTMENT OF A RECIEVER
                                        FNB v. Defendants


       78.     Plaintiff repeats and realleges all prior allegations.


                                                 16



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 16 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 17 of 20 Pageid#: 19




       79.     The Loan Documents are valid and enforceable.

       80.     As set forth above, Defendants are in breach under the Loan Documents.

       81.     A receiver should be appointed for the Borrower and the Mortgaged Property to

operate, manage, and maintain the Borrower's business operations as a going concern and

maximize the value of Borrower's property and the Mortgaged Property for the benefit of the

Plaintiffs pending foreclosure or sale.

       82.     As set forth more fully in Plaintiffs' Emergency Motion for Consensual

Appointment of a Receiver and supporting filings submitted therewith, the appointment of a

receiver for Borrower and the Mortgaged Property is appropriate based on the Borrower’s

consent (both in recent discussions and in the Loan Documents) and based on the equitable

circumstances of this case.

       WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

               A.      Upon the First Cause of Action, a money judgment in favor of FNB and

                       against Borrower in the amount due and owing under the Credit

                       Agreement in the amount of $17,319,987.92 as of July 6, 2020, together

                       with interest at the default rate(s) under the Credit Agreement, late

                       charges, outstanding letter of credit obligations, SWAP breakage, fees,

                       costs, attorneys’ fees, and other amounts as may be recovered under the

                       Loan Documents, plus interest at the default rate after the date of

                       judgment.

               B.      Upon the Second Cause of Action, a money judgment in favor of FNB and

                       against Borrower in the amount due and owing under the Business Loan

                       Agreement in the amount of $76,133.92 as of July 6, 2020, together with



                                              17



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 17 of 20
Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 18 of 20 Pageid#: 20




               interest at the default rate under the Business Loan Agreement, late

               charges, fees, costs, attorneys’ fees, and other amounts as may be

               recovered under the Loan Documents, plus interest at the default rate after

               the date of judgment.

         C.    Upon the Third Cause of Action, a money judgment in favor of Bank

               Capital and against Borrower the amount due and owing under the

               Equipment Loan Agreements in the amount of $30,243.15 as of July 6,

               2020, together with interest at the default rate under the Equipment Loan

               Agreements, late charges, fees, costs, attorneys’ fees, and other amounts

               as may be recovered under the Loan Documents, plus interest at the

               default rate after the date of judgment.

         D.    Upon the Fourth Cause of Action, a money judgment in favor of FNB and

               against Guarantor in the amount due and owing under the Credit

               Agreement Guaranty in the amount of $17,319,987.92 as of July 6, 2020,

               together with interest at the default rate under the Credit Agreement, late

               charges, SWAP breakage, fees, costs, attorneys’ fees, and other amounts

               as may be recovered under the Loan Documents, plus interest at the

               default rate after the date of judgment.

         E.    Upon the Fifth Cause of Action, a money judgment in favor of FNB and

               against Guarantor in the amount due and owing under the Business Loan

               Guaranty in the amount of $76,133.92 as of July 6, 2020, together with

               interest at the default rate under the Business Loan Agreement, late

               charges, fees, costs, attorneys’ fees, and other amounts as may be



                                         18



   Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 18 of 20
  Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 19 of 20 Pageid#: 21




                       recovered under the Loan Documents, plus interest at the default rate after

                       the date of judgment.

             F.        Upon the Sixth Cause of Action, a money judgment in favor of Bank

                       Capital and against Guarantor the amount due and owing under the

                       Equipment Loan Guaranty in the amount of $30,243.15 as of July 6, 2020,

                       together with interest at the default rate under the Equipment Loan

                       Agreement, late charges, fees, costs, attorneys’ fees, and other amounts as

                       may be recovered under the Loan Documents, plus interest at the default

                       rate after the date of judgment.

             G.        Upon the Seventh Cause of Action, the appointment of a receiver over the

                       Borrower, the Property and all rents related thereto.

             H.        Other and further appropriate relief.

Dated: July 10, 2020                             Respectfully submitted,

                                                 /s/ Lisa P. Sumner
                                                 Lisa P. Sumner
                                                 NC State Bar No. 22838
                                                 NEXSEN PRUET PLLC
                                                 4141 Parklake Avenue, Suite 200
                                                 Raleigh, NC 27612
                                                 Tel: (919) 573-7423
                                                 Fax: (919) 573-7454
                                                 lsumner@nexsenpruet.com

                                                 and

                                                 Christopher P. Schueller
                                                 Timothy P. Palmer
                                                 Kelly M. Neal
                                                 BUCHANAN INGERSOLL & ROONEY PC
                                                 Union Trust Building
                                                 501 Grant Street, Suite 200
                                                 Pittsburgh, PA 15219
                                                 Telephone: (412) 562-8800


                                                19



      Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 19 of 20
Case 7:20-mc-00020 Document 1-1 Filed 08/27/20 Page 20 of 20 Pageid#: 22




                                   Fax: (412) 562-1041
                                   christopher.schueller@bipc.com
                                   timothy.palmer@bipc.com
                                   kelly.neal@bipc.com

                                   Counsel for Plaintiffs First National Bank of
                                   Pennsylvania and Bank Capital Services, LLC




                                   20



   Case 1:20-cv-00637-WO-JEP Document 1 Filed 07/10/20 Page 20 of 20
